         Case 1:11-cv-02613-NRB Document 775 Filed 06/23/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  IN RE LIBOR-BASED FINANCIAL                                  Master File No. 11-md-2262 (NRB)
  INSTRUMENTS ANTITRUST LITIGATION


  THIS DOCUMENT RELATES TO:


  METZLER INVESTMENT GmbH, et al.,                             No. 11 Civ. 2613

                                  Plaintiffs,

                          v.

  CREDIT SUISSE GROUP AG, et al.

                                  Defendants.


     [PROPOSED] ORDER CONCERNING EXCHANGE-BASED PLAINTIFFS’
REQUEST FOR: (1) A LIMITED EXTENSION OF THE MAIL NOTICE DEADLINE;
(2) PERMISSION TO MAKE A CORRECTION TO THE PLAN OF DISTRIBUTION;
           AND (3) PROVISION CONCERNING THE LOGISTICS OF
                        THE FAIRNESS HEARING

        This matter having come before the Court by way of the Exchange-Based Plaintiffs’ June 17,

2020 letter motion (ECF No. 3103) in the above-captioned matter before this Court;

IT IS HEREBY ORDERED that the requested relief is GRANTED as follows:

        1.      The Court extends the mail notice deadlines set forth in paragraphs 9(a) and 9(b) of

the Court’s Preliminary Approval Order dated March 2, 2020 (ECF No. 3038) by four weeks—from

June 2 until June 30, 2020—for notices with destinations currently subject to mailing restrictions or

suspensions as a result of the ongoing global health crisis.

        2.      The Court grants the Exchange-Based Plaintiffs’ request to correct the applicable date

range for the legal risk period set forth in paragraph 8(a) of the Plan of Distribution (ECF No. 2971-

1) to reflect an end date of May 17, 2010.
         Case 1:11-cv-02613-NRB Document 775 Filed 06/23/20 Page 2 of 2



       3.      The Court previously scheduled a Fairness Hearing for September 17, 2020 at 11:00

a.m. (ECF No. 3038, ¶2). Without additional notice, the Court may change the Fairness Hearing’s

date, time, location, or how the Fairness Hearing will be conducted (including by conducting the

Fairness Hearing telephonically).



IT IS SO ORDERED.


DATED: ____________________                 ____________________________________
                                            THE HONORABLE NAOMI R. BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                               2
